Exhibit 10.1

 

LOGO [g596195001.jpg]      

Quantum Corporation

224 Airport Parkway, Suite 550

San Jose, CA 95110

www.quantum.com

408-944-4000

May 29, 2018

J. Michael Dodson

[Address]

Dear Michael,

I am pleased to confirm our offer to you to join Quantum in the position of
Interim Chief Executive Officer and Senior Vice President, Chief Financial
Officer. Your start date will be May 31, 2018. You will be located in the
Company’s Bellevue, Washington office.

Your annual base salary will be $400,000, subject to review and adjustment by
the Company from time to time, provided that, for a period of twelve (12) months
following your start date above, it will not be lowered without your consent. In
addition, you will be eligible to participate in Quantum’s Incentive Plan (QIP)
which is the annual bonus program. Your target payout in that plan will be 50%
of your annual salary, although the actual amount will be determined as
described in the plan, based on Quantum’s Corporate and/or business specific
results, as well as your own performance. If, under the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”), you elect continuation
coverage for the group health plans covering you and your eligible dependents in
place immediately prior to your separation from your previous employer, the
Company will reimburse you for the cost of the applicable monthly COBRA premiums
for up to seven months (i.e., June through December 2018). The Company will
reimburse your travel expenses in accordance with corporate
policy. Additionally, an apartment in the Bellevue, Washington area will be
brought under contract and made available to you.

The Company will grant you two awards of restricted stock units (“RSUs”). The
first RSU award is for 125,000 Shares, which will be scheduled to vest annually
over three (3) years as follows: one third (1/3) of the Shares underlying the
RSUs will be scheduled to vest on each of the one (1), two (2) and three (3)
year anniversaries of June 1, 2018, subject to your continued service with the
Company through the applicable vesting date. The second RSU award is for
$50,000 worth of Shares (valued at the closing price of the Shares on May 30,
2018), which will be scheduled to vest 100% on June 1, 2019, subject to your
continued service with the Company through the vesting date. The two RSU awards
are referred to collectively as the “RSU Grants”. In addition, the Company will
grant you an award of performance-based restricted stock units (“PSUs”) covering
a maximum of 125,000 Shares (the “PSU Grant”). The PSUs will be eligible to vest
based on performance metrics to be determined and approved by the Board in
connection with finalizing the Company’s FY 2019 Annual Operating Plan.

The RSU Grants and PSU Grant will be made effective as of the first business day
on which the Company becomes current with respect to its filings under the
Securities Exchange Act of 1934, as amended (the “Grant Date”). If the Company
experiences a “Change in Control” (as defined in the Company’s 2012 Long-Term
Incentive Plan (the “Plan”)) before the Grant Date, and you remain a Service
Provider (as defined in the Plan) up to the Change of Control, the Company will
provide for

 

-1-



--------------------------------------------------------------------------------

economic equivalent payments or benefits to you as if the RSU Grants and PSU
Grant had been made immediately prior to the Change of Control (provided that,
in this case, the RSU Grants and PSU Grant will not actually be made and the
economic equivalent payments or benefits will be in lieu of the RSU Grants and
PSU Grant).

Subject to the approval of the Board or Leadership and Compensation Committee of
the Board (the “LCC”), as applicable, and the Company’s standard practice in
place at the time, you will be eligible for another annual equity grant in
connection with the Company’s fiscal year beginning April 1, 2019.

As Quantum’s Senior Vice President and Chief Financial Officer, you will be
eligible to participate in Quantum’s Change of Control Program. That agreement
will be provided to you during your orientation which will be scheduled during
your first week at Quantum. In the event that (a) your employment with the
Company is involuntarily terminated by the Company other than for Cause (and
other than due to your death or Disability, as such term is defined in your
Change of Control Agreement), and (b) the termination of your employment with
the Company occurs outside of a Change of Control Period, as defined in the
Change of Control Agreement, the Company will provide you with a lump sum cash
payment equal to six (6) months of your then-annual base salary and, if you
elect continuation coverage under the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”) within the time period prescribed by COBRA for
you and your eligible dependents (if any), monthly reimbursements from the
Company for COBRA premiums for continued coverage under the Company’s group
health plans for you and your eligible dependents, if any, in which you (and
your eligible dependents, if any) participated on the day immediately before the
date of termination of your employment with the Company through the earlier of
(A) six (6) months after the date of termination of your employment with the
Company, or (B) the date you (and your eligible dependents, if any) no longer
are eligible to receive continuation coverage pursuant to COBRA (the “COBRA
Benefits”).

Quantum’s flexible benefit program provides a full range of benefits for you and
your qualified dependents. Additionally, you will be eligible to participate in
Quantum’s Deferred Compensation Program. A benefit overview packet will be
mailed immediately upon your acceptance and you will receive a detailed review
of our benefits program during your orientation. Information relating to the
Deferred Compensation program will be sent to you within 30 days of your hire
date. Your orientation will be scheduled with a representative of HR and will
occur shortly after your hire date.

During your employment with Quantum you will have access to confidential and
proprietary information, which Quantum vigorously protects. Therefore, this
offer is conditioned on your execution and delivery to Quantum of its
Proprietary Information and Inventions Agreement. You will receive these
documents as part of a separate mailing that will also include your orientation
packet. You are requested to bring the required documents with you on your first
day.

During your employment with Quantum, you will also devote your full business
efforts and time to Quantum. For the duration of your employment with Quantum,
you agree not to actively engage in any other employment, occupation, or
consulting or other business activity for any direct or indirect remuneration
(including membership on a board of directors) without the prior approval of the
Chief Executive Officer; provided, however, that you may, without the approval
of the Chief Executive Officer, serve in any capacity with any civic,
educational, or charitable organization provided that such services do not
interfere with your obligations to Quantum. Notwithstanding the foregoing, in no
event, during the term of your employment with Quantum, will you engage in any
other employment, occupation, consulting or other business activity directly
related to the business in which Quantum is now involved or becomes involved
during the term of your employment, or engage in any other activities that
conflict with your obligations to Quantum.

 

-2-



--------------------------------------------------------------------------------

In accepting this offer, you are representing to Quantum that (a) you are not a
party to any employment agreement or other contract or arrangement which
prohibits your full-time employment with Quantum, (b) you do not know of any
conflict which would restrict your employment with Quantum and (c) you have not
and will not bring with you to your employment with Quantum any documents,
records or other confidential information belonging to former employers. We ask
that, if you have not already done so, you disclose to Quantum any and all
agreements relating to your prior employment that may affect your eligibility to
be employed by Quantum or limit the manner in which you may be employed.

To comply with government mandated confirmation of employment eligibility,
please complete the “Lists of Acceptable Documents” as approved by the United
States Department of Justice for establishing identity and employment
eligibility—the “I-9” process—which will be mailed to you with your benefits
information. Please bring these documents to your orientation. Also, please
review and sign the “Agreement Covering the Protection of Company Private and
Proprietary Information.” That document can also be returned during your
orientation.

To confirm your acceptance of our offer, please sign one copy of this letter,
and return the document to Shawn Hall, General Counsel, Quantum Corporation, 224
Airport Parkway, Suite 550, San Jose, CA 94546. You may also scan your signed
copy to Shawn at shawn.hall@quantum.com. This offer is contingent upon
successful completion of security background verification.

This offer supersedes any and all other written or verbal offers. Employment at
Quantum is at will – either you or Quantum has the right to terminate your
employment at any time for any reason, with or without cause. You understand and
agree that neither your job performance nor promotions, commendations, bonuses
or the like from Quantum give rise to or in any way serve as the basis for
modification, amendment, or extension, by implication or otherwise, of your
at-will employment with Quantum.

Michael, I am very excited to have you join our leadership team and look forward
to our partnership in driving future Quantum success.

Sincerely,

/s/ Raghu Rau

Raghu Rau

Chairman

Quantum Corporation

I understand and accept the terms of this employment.

 

Signed    /s/ J. Michael Dodson     Date May 29, 2018   J. Michael Dodson      
       

 

-3-